United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-747
Issued: December 3, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 25, 2010 appellant filed a timely appeal from a July 21, 2009 merit decision
of the Office of Workers’ Compensation Programs finding that he received an overpayment of
compensation and a July 23, 2009 merit decision setting forth the rate of recovery of the
overpayment.1 Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
overpayment decisions.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received a
$10,958.14 overpayment of compensation because it did not deduct health benefit premiums
1

Under the Board’s Rules of Procedure, the 180 day time period for determining jurisdiction is computed
beginning on the day following the date of the Office’s decision. See 20 C.F.R. § 501.3(f)(2). As the Office’s
decisions were issued July 21 and 23, 2009, the 180 day computation begins on July 22 and 24, 2009, respectively.
Since using January 25, 2010, the date the appeal was received by the Clerk of the Board, would result in the loss of
appeal rights, the date of the postmark is considered the date of filing. The date of the U.S. Postal Service postmark
is January 12, 2010, which renders the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).

from his compensation for the period December 26, 2004 through June 8, 2008; (2) whether he
was at fault in creating the overpayment; and (3) whether the Office properly found that it would
recover the overpayment by deducting $207.69 from appellant’s continuing compensation.
FACTUAL HISTORY
The Office accepted that on August 15, 1990 appellant, then a 32-year-old nuclear
inspector, sustained a herniated disc at L5-S1 in the performance of duty.2 The employing
establishment removed him from employment as of November 22, 2004 due to his inability to
perform his assigned duties due to his medical condition. The Office paid appellant
compensation for disability beginning November 23, 2004.
On December 20, 2004 appellant informed the Office that his health insurance company
was terminating his benefits on December 28, 2004 as he was no longer in federal employment.
The Office claims examiner advised him that health benefits would be transferred to the Office.
By letter dated December 22, 2004, appellant thanked the Office for assisting him with his health
insurance.
The record contains benefits statements from the Office to appellant for the periods
December 20, 2003 to April 1, 2004 and October 5 to 30, 2004. The statements indicated that
deductions for health insurance premiums were not applicable.
In a Form CA-1049 letter dated February 3, 2005, the Office advised appellant that it was
placing him on the periodic rolls effective January 23, 2005. It indicated in its letter that
deductions for health benefits were “n/a” (not applicable). The form provided, “If you have
optional life insurance and/or health benefits coverage, but no deduction for it is shown above,
contact this office immediately. You are still responsible for these premiums.”
On May 29, 2008 the Office noted that appellant’s insurance carrier had not been
receiving premiums. Beginning June 8, 2008, it adjusted appellant’s compensation to reflect
deductions for health benefit premiums. In a June 30, 2008 memorandum, the Office indicated
that it had transferred in health benefits beginning December 26, 2004 but that the premiums
were not deducted until June 7, 2008.
On July 21, 2008 the Office advised appellant of its preliminary determination that he
received an overpayment of $10,958.14 because it failed to deduct health benefit premiums from
December 26, 2004 to June 8, 2008. It attached a worksheet calculating the amount of the
overpayment created by its failure to deduct health benefit premiums using the applicable
Code 542. The Office further informed appellant of its preliminary determination that he was
without fault in the creation of the overpayment.
On July 28, 2008 appellant requested a prerecoupment hearing. Following a preliminary
review, on October 6, 2008 the hearing representative found that the case was not in posture for

2

By decision dated October 23, 2002, the Office reduced his compensation based on its finding that his actual
earnings as a timekeeper effective June 15, 2001 fairly and reasonably represented his wage-earning capacity.

2

decision. She noted that the Office failed to inform appellant of his right to inspect and copy
government records relevant to the overpayment.
On October 8, 2008 the Office reissued its preliminary determination of overpayment.
Appellant requested a prerecoupment hearing. On December 15, 2008 following a preliminary
review the hearing representative found that the case was not in posture for a hearing based on
her determination that appellant was at fault in the creation of the overpayment. The hearing
representative noted that the Office had sent him a benefits statement for the period
December 20, 2003 to January 24, 2004 showing no deductions for health insurance premiums.
She also determined that the February 3, 2005 letter from the Office placing appellant on the
periodic rolls gave him notice that it was not deducting health benefit premiums. The hearing
representative instructed the Office to change its preliminary determination that he was without
fault.
On January 5, 2009 the Office advised appellant of its preliminary determination that he
was at fault in the creation of the overpayment of $10,958.14 due to its failure to deduct health
benefit premiums for the period December 26, 2004 through June 7, 2008. It requested that he
complete the enclosed overpayment recovery questionnaire and submit supporting financial
documents. Additionally, the Office notified appellant that, within 30 days of the date of the
letter, he could request a telephone conference, a final decision based on the written evidence or
a prerecoupment hearing.
On January 27, 2009 appellant requested a prerecoupment hearing on the fact of
overpayment, the amount and the fault finding. At the hearing, held on May 13, 2009, he noted
that he was confused by Office paperwork and consequently hired an attorney. Appellant did not
know that there was a problem with his compensation as he did not look at the checks.
By letter dated May 15, 2009, appellant’s attorney cited Ian Manson Graham,3 for the
proposition that a blank space next to deductions for health benefits on a Form CA-1049 was
insufficient to place a claimant on notice that the Office was not deducting health benefit
premiums.
Appellant submitted a completed overpayment recovery questionnaire on June 16, 2009.
He listed his monthly expenses as $3,816.50 and his monthly income as $2,597.00.
By decision dated July 21, 2009, the hearing representative finalized the determination
that appellant received an overpayment of $10,958.14 because the Office did not deduct
premiums for health insurance from December 26, 2004 to June 7, 2008. He further determined
that appellant was at fault in the creation of the overpayment as he should have known that
premiums were not being deducted for health benefits based on the February 3, 2005 letter from
the Office. The hearing representative noted that his monthly expenses exceeded his monthly
income by approximately $1,000.00 and that evaluating whether the expenses were ordinary and
necessary would not lower the amount to the point where income exceeded expenses. He
completed a worksheet to determine the amount that would need to be repaid each month to
prevent compromise of the debt. The hearing representative concluded that, based on the
3

40 ECAB 1103 (1989).

3

worksheet, the Office should recover the overpayment by deducting $207.69 from continuing
compensation payments.
In a decision dated July 23, 2009, the Office informed appellant that it would recover the
overpayment by deducting $207.69 per month from his continuing compensation payments.
LEGAL PRECEDENT -- ISSUE 1
An employee entitled to disability compensation may continue his or her health benefits
under the Federal Employee Health Benefits (FEHB) program. The regulations of the Office of
Personnel Management (OPM), which administers the FEHB program, provides guidelines for
the registration, enrollment and continuation of enrollment for federal employees. In this
connection, 5 C.F.R. § 890.502(a)(1) provides:
“An employee or annuitant is responsible for payment of the employee’s share of
the cost of enrollment for every pay period during which the enrollment
continues. In each pay period for which health benefits withholdings or direct
premium payments are not made but during which the enrollment of an employee
or annuitant continues, he or she incurs an indebtedness to the United States in the
amount of the proper employee withholding required for that pay period.”4
In addition, 5 C.F.R. § 890.502(c) provides:
“An agency that withholds less than or none of the proper health benefits
contributions for an individual’s pay, annuity or compensation must submit an
amount equal to the sum of the uncollected deductions and any applicable agency
contributions required under section 8906 of the title, 5 United States Code, to
OPM for deposit in the Employees Health Benefits Fund.”5
Under applicable OPM regulations, the employee or annuitant is responsible for payment
of the employee’s share of the cost of enrollment.6 An agency that withholds less than the proper
health benefits contribution must submit an amount equal to the sum of the uncollected
deductions.7 The Board has recognized that, when an under withholding of health insurance
premiums is discovered, the entire amount is deemed an overpayment of compensation because
the Office must pay the full premium to OPM when the error is discovered.8

4

5 C.F.R. § 890.502(a)(1).

5

Id. at § 890.502(c).

6

Id. at § 890.502(b)(1).

7

Id. at § 890.502(d).

8

James Lloyd Otte, 48 ECAB 334 (1997).

4

ANALYSIS -- ISSUE 1
The Office paid appellant compensation for total disability beginning
November 23, 2004. It transferred his health benefits insurance enrollment to the Office
effective December 26, 2004. The Office, however, failed to deduct premiums from his
compensation payments from December 26, 2004 through June 8, 2008. Consequently, he
received an overpayment of compensation. The Office calculated the amount that it should have
deducted for health benefits premiums using Code 452 as $10,958.14. Appellant is responsible
for the entire amount of health benefit premiums not deducted from his compensation benefits.9
The Office properly determined that he received an overpayment of $10,958.14 for the period
December 26, 2004 through June 8, 2008.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of the Act10 provides that “[a]djustment or recovery by the United States
may not be made when incorrect payment has been made to an individual who is without fault
and when adjustment or recovery would defeat the purpose of this subchapter or would be
against equity and good conscience.” Section 10.433 of the Office’s implementing regulations11
provide that in determining whether a claimant is at fault, the Office will consider all pertinent
circumstances. An individual is with fault in the creation of an overpayment who:
“(1) Made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; or
“(2) Failed to provide information which he or she knew or should have known to
be material; or
“(3) Accepted a payment which he or she knew or should have known to be incorrect.”
Section 10.433(b) of the Office’s regulations provide in relevant part:
“Whether of not [the Office] determines that an individual was at fault with
respect to the creation of an overpayment depends on the circumstances
surrounding the overpayment. The degree of care expected may vary with the
complexity of those circumstances and the individual’s capacity to realize that he
or she is being overpaid.”12

9

Id. See also Marie D. Sinnett, 40 ECAB 1009 (1989) (when an under withholding of health insurance premiums
is discovered, the entire amount is deemed an overpayment of compensation because the Office must pay the full
premium to OPM when the error is discovered).
10

5 U.S.C. § 8129(b).

11

20 C.F.R. § 10.433.

12

Id. at § 10.433(b).

5

ANALYSIS -- ISSUE 2
The Office applied the third standard in determining that appellant was at fault in the
creation of the overpayment. It must thus establish that, at the time he received the
compensation in question, he knew or should have known that the payment was incorrect.13
With respect to the overpayment created from December 26, 2004 through February 3, 2005, the
Board finds that the Office has not established that appellant accepted a payment that he knew or
should have known was incorrect. In finding that he was at fault, the Office discussed his
knowledge that it had transferred his health benefits to the Office in December 2004. It further
mentioned his receipt of benefit statements; however, these statements predated the period of the
overpayment. The Office has not sufficiently explained what evidence put appellant on notice
that he was accepting an incorrect payment of compensation from December 26, 2004 to
February 3, 2005. The Board finds that, under the circumstances, the evidence is insufficient to
establish that he knew or should have known that he received an incorrect payment for the period
December 26, 2004 through February 3, 2005. Consequently, the case will be remanded to the
Office to consider whether the overpayment created for this period should be waived.
The Board finds that appellant was at fault for the portion of the overpayment that arose
from February 3, 2005 through June 8, 2008. He knew that the Office had transferred his health
benefits as evidenced by his December 22, 2004 letter. By letter dated February 3, 2005, the
Office advised appellant that it was placing him on the periodic rolls effective January 23, 2005.
The form provided that the deductions for health benefits were “n/a.” It also advised appellant to
contact the Office immediately if he had health benefits but no deductions were shown on the
form and indicated that he would still be responsible for the premiums. In determining fault the
Office applies a reasonable person test.14 It was not reasonable for appellant to believe that his
health benefits had been transferred to the Office when it was not making any deductions for
health benefit premiums. The Board notes that appellant’s attorney, citing Graham,15 contended
that a blank space next to deductions for health benefits on a Form CA-1049 was insufficient to
put a claimant on notice that the Office was not deducting health benefit premiums. In this case,
however, the February 3, 2005 letter indicated that deductions for health benefits were not
applicable rather than leaving the amount blank. Further, the letter further clearly stated that if
the form did not provide deductions for health benefits and appellant had coverage, he must
notify the Office immediately. The Board, consequently, finds that he knew or should have
known that the Office improperly failed to deduct premiums for health benefits from his
compensation checks from February 3, 2005 to June 8, 2008. Therefore, appellant was at fault in
creating this portion of the overpayment and is not eligible for waiver.

13

See A.L., 61 ECAB ___ (Docket No. 09-1529, issued January 13, 2010); Tammy Craven, 57 ECAB 689 (2006);
Robin O. Porter, 40 ECAB 421 (1989).
14

See Tammy Craven, supra note 13.

15

Supra note 3.

6

CONCLUSION
The Board finds that the Office properly determined that appellant received a $10,958.14
overpayment of compensation because it did not deduct health benefit premiums from his
compensation for the period December 26, 2004 through June 8, 2008. The Board further finds
that he was not at fault for the overpayment that occurred from December 26, 2004 through
February 3, 2005 and that, consequently, the case must be remanded to the Office to consider
waiver of this portion of the overpayment. The Board finds that appellant was at fault for the
creation of the overpayment from February 3, 2005 through June 8, 2008.16
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 23, 2009 is set aside. The decision dated July 21, 2009 is
affirmed in part and set aside in part and remanded for further proceedings consistent with this
opinion of the Board.
Issued: December 3, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

16

In view of the Board’s finding that the case must be remanded for the Office to consider waiver of a portion of
the overpayment, it is premature to address recovery of the overpayment.

7

